Citation Nr: 0535189	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  02-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from November 1957 to 
January 1959.

This case came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

In June 2003 the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge designated by the 
Chairman of the Board to conduct that hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 2002).  A copy of the transcript 
of that hearing is in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The medical evidence does establish that the veteran has 
PTSD, which is shown to be related to inservice stressors.

3.  There is no competent medical evidence that any other 
psychiatric disorder is related to service.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

2.  No other psychiatric disability was incurred in or 
aggravated by, active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection

Service connection for PTSD requires (1) medical evidence 
indicating a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See 38 C.F.R. 3.304(f) (2005).  

The veteran contends that she has PTSD as a result of 
inservice stressors including sexual harassment and sexual 
assault.  The veteran's service personnel records and service 
medical records do not contain any evidence of these 
incidents, but there is also nothing in the service records 
to contradict the veteran's assertions.  The veteran has 
consistently alleged that she was harassed and assaulted in 
service.

For PTSD cases involving personal assault there is an 
additional duty to assist the veteran with the development of 
his claim for service connection for PTSD.  Specifically, the 
RO must consider all of the special provisions of VA 
Adjudication Procedure Manual M21-1 (M21-1), Part III, 
regarding personal assault.  M21-1 notes that "personal 
assault is an event of human design that threatens or 
inflicts harm.  Examples of this are rape, physical assault, 
domestic battering, robbery, mugging, and stalking."  M21-1, 
Part III, 5.14c.  M21-1 identifies alternative sources for 
developing evidence of personal assault including private 
medical records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  

Where there is no indication in the military record that a 
personal assault occurred, alternative evidence, such as 
behavior changes that occurred at the time of the incident, 
might still establish that an in-service stressor incident 
occurred.  Examples of behavior changes that might indicate a 
stressor include: visits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment; 
sudden requests that the veteran's military occupational 
series or duty assignment be changes without other 
justification; lay statements indicating increased use or 
abuse of leave without apparent reason; changes in 
performance or performance evaluations; lay statements 
describing episodes of depression, panic attacks, or anxiety 
with no identifiable reasons for the episodes; increased or 
decreased use or prescription medication; evidence of 
substance abuse; obsessive behavior such as overeating or 
under eating; pregnancy tests around the time of the 
incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  See also, 38 C.F.R. § 3.304(f)(3) (2005); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21-1 manual evidentiary procedures apply in PTSD 
personal assault cases).

In this case, the veteran's service records show that she was 
well adjusted to service from the time she joined the Navy in 
November 1957 until October 1958.  The veteran alleges she 
was harassed and assaulted in the summer of 1958.  In October 
1958 she sought psychiatric treatment, claiming a life-long 
fear of water.  In January 1959 the veteran was AWOL for a 
day and was given a psychiatric evaluation.  She was upset, 
crying, and very much wanted to be discharged from the Navy.  
The veteran was diagnosed with an immature personality, and 
an emotional instability reaction.  The veteran's treating 
physician, Dr. Vanessa Gordon-Brown, indicated that she 
disagreed with the diagnosis of a personality disorder.  She 
cited DSM-IV that suggests caution in diagnosing personality 
disorders during an episode of a mood disorder or anxiety 
disorder.  Dr. Gordon-Brown stated her opinion that behavior 
changes like the veteran exhibited in January 1959 were 
without identifiable reasons, which suggested a traumatic 
event.  The Board finds that the service medical records, 
combined with the veteran's testimony, and the opinion of the 
veteran's treating are both credible and probative with 
respect to the harassment and assault reported by the 
veteran.  The veteran exhibited behavior changes after a year 
in service that are strongly suggestive of a traumatic 
incident in service.  This type of information is sufficient 
to substantiate a stressor based on the provisions of M21-1, 
Part III, 5.14c(7)(a)-(o).

In any event, if a stressor is confirmed, the veteran should 
be provided examination to determine the diagnosis and 
etiology of his claimed disability.  The veteran's treating 
physician at the VA Medical center has diagnosed the veteran 
with PTSD and related to her experiences in service.  This 
diagnosis is based on Dr, Gordon-Browns long history of 
treatment with the veteran and cites DSM-IV.  Dr. Gordon-
Brown has examined the veteran's service medical records in 
making this diagnosis.  The veteran was provided a VA 
examination in December 2004.  The examiner diagnosed the 
veteran with major depressive disorder but did not find a 
diagnosis of PTSD.  The VA examiner indicated his opinion 
that the veteran's major depressive disorder was not linked 
to service.  The examiner did not specifically address 
whether the veteran suffered from PTSD or not.  The evidence 
is in relative equipoise, and therefore, applying the benefit 
of the doubt in the veteran's favor, the Board finds that the 
veteran does have PTSD and that it is linked to her in-
service stressors.

The Board has found that the veteran's stressor is verified.  
The veteran's VA treating physician has found that the 
stressor was sufficient to have caused PTSD, and that it in 
fact did cause the veteran's PTSD.  Based on the above, the 
Board finds that service connection is warranted for the 
veteran's PTSD.  The veteran's behavior changes in service 
are sufficient to corroborate the veteran's report of 
harassment and sexual assault, and the veteran's treating 
physician links PTSD to service.  Accordingly, the 
preponderance of the evidence supports a grant of service 
connection for the veteran's PTSD.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2005).

There is no medical evidence of any other psychiatric 
disorders that are related to service.  VA treatment notes 
indicated a diagnosis of generalized anxiety disorder, but 
there is no suggestion that this is linked to service.  The 
treatment notes also show depression, with no suggestion of a 
link to service.  The VA examination in December 2004 
indicated diagnoses of major depressive disorder and 
borderline personality disorder.  The examiner gave the 
opinion that neither of these is related to service.  There 
is no medical evidence that suggests any psychiatric 
disability related to service, other than the veteran's PTSD.  
Therefore, service connection is not warranted for any other 
psychiatric disability.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).

II.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
May 2004 that told her what was necessary for her claim to be 
granted.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) and the Supplemental 
Statements of the Case (SSOCs), she was provided with 
specific information as to why her claim seeking service 
connection for a psychiatric disability was being denied, and 
of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's May 2004 letter notified the appellant of her and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the letter 
explained that VA would help her get such things as medical 
records, or records from other Federal agencies, but that she 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the May 2004 letter asked the veteran to submit or identify 
any evidence that pertains to her claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure [] the error in 
the timing of notice" so as to "afford a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with a VA 
examinations.  In addition, the veteran testified at a 
personal hearing.  The veteran has not indicated that there 
is any additional evidence available to help support her 
claim for service connection for a psychiatric disability 
other than PTSD.  The claim for PTSD is granted by this Board 
decision.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  





ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for any other psychiatric 
disorder is denied.



____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


